Citation Nr: 0901733	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether a notice of disagreement (NOD) was timely filed 
with respect to a February 2003 rating decision denying 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The RO determined that the veteran had not 
submitted a timely NOD following the issuance of the February 
10, 2003, rating decision, which denied service connection 
for PTSD.  Thereafter, the veteran's claims file was 
transferred to the RO in Washington, DC.

In July 2008, the veteran testified at a central office board 
hearing before the undersigned.  A transcript of that hearing 
has been associated with his claims folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A February 10, 2003, rating decision denied service 
connection for PTSD; notice of this decision was issued on 
February 24, 2003.

2.  On February 20, 2004, within one year of notification of 
the February 2003 rating decision, the veteran filed a timely 
NOD.



CONCLUSION OF LAW

The veteran filed a timely NOD with the February 2003 rating 
decision denying service connection for PTSD.  38 U.S.C.A. 
§§ 5104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 3.109, 
20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal, 
which is that the veteran submitted a timely notice of 
disagreement.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  No determination is being 
made as to whether the notice requirements of the VCAA have 
been met with respect to the underlying issue of entitlement 
to service connection for PTSD.


A notice of disagreement (NOD) must express disagreement with 
a determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision.  See 38 C.F.R. 
§§ 20.201, 20.302; Gallegos v. Principi, 283 F. 3d 1309 (Fed. 
Cir. 2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task); Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).  A notice of 
disagreement may be filed by the claimant or his authorized 
representative.


In a February 10, 2003, rating decision, the RO denied 
service connection for PTSD.  The RO issued a letter February 
10, 2003, to one of the veteran's earlier addresses of 
record, notifying him of its determination and also advised 
him that he could initiate an appeal by filing a NOD within 
one year from the date of the letter.  The letter further 
advised that, in the absence of a timely appeal, the decision 
would become final.  Although the claims file does not 
reflect that the February 10, 2003, notification letter was 
returned as undeliverable, the veteran has submitted a copy 
of the notification letter with the RO's stamp showing that 
the letter had been received in the mail room on February 20, 
2003.  The veteran further submitted a copy of an envelope 
from the RO addressed to him at a different address from that 
on the notification letter and postmarked February 24, 2003.  
The veteran's NOD was received February 20, 2004.  

There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties, unless there is clear evidence to the 
contrary.  In order for the presumption of regularity to 
attach, VA must have correctly mailed notice to the latest 
address of record.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).

Reviewing the facts of record, the Board finds that the 
presumption of regularity has been rebutted in this case as 
the veteran has submitted evidence that clearly indicates 
that the letter notifying him of the February 10 , 2003, 
rating decision was not mailed until February 24, 2003, to 
his then current address.  It is clear that irregularities 
occurred during the processing of this claim.  Therefore, the 
Board finds that the submitted evidence clearly indicates 
that VA issued a letter to the veteran notifying him of its 
determination on February 24, 2003.  Considering the totality 
of the evidence and affording the veteran the benefit of the 
doubt, the Board finds that the veteran's letter, received 
February 20, 2004, constitutes a timely NOD with the February 
2003 RO rating decision's denial of service connection for 
PTSD.




ORDER

The veteran filed a timely NOD to the February 2003 rating 
decision; to this extent, the benefit sought on appeal is 
granted.


REMAND

By filing a timely and valid NOD with the February 2003 
rating decision in February 2004, the veteran initiated 
appellate review of the claim for service connection for 
PTSD.  The veteran has not been furnished a statement of the 
case that addresses this issue.  Therefore, the Board is 
required to remand the issue to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran a 
Statement of the Case with respect to the 
issue of entitlement to service 
connection for PTSD.  The RO should 
return this issue to the Board only if 
the veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


